IIyman, C. J.
Defendant sold to Alexander Smith 60,000 pounds of ginned cotton, the price and consideration of which was Confederate notes, and the plaintiff, Mrs. ITunley, as the transferreo of Smith, brought suit against defendant to enforce tho delivery of tho cotton. Her husband joined in tho suit to assist her therein.
Prom a judgment rendered against her, she has appealed,
Tho bargaining in Confederate notes as tho price of the cotton, thereby giving credit and confidence to paper obligations issued by citizens in rebellion against the Government of tlio United States, for the purpose of promoting tho rebellion, was an unlawful cause of contract, and courts of justice cannot lend tlieir aid in the enforcement of such a contract.
Plaintiff contends that, as she is the transferree of Smith, tho unlawful cause in the contract cannot affect her.
Smith could not transfor to plaintiff’ greater rights than he himself had.
Tho judgment of tho lower Court is affirmed.